Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
first license plate information acquisition unit in claims 1 and 7;
second license plate recording unit in claims 1 and 7;
first and second recording units in claims 1-4 and 6-7; 
onboard unit in claims 1 and 5-7; and
same vehicle determination unit in claims 1-4 and 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the second license plate information is not recorded, and that the second license plate information is acquired and matched to the first license plate information if within a predetermined period of time. In the alternative, claim 2 recites that the first license plate information is not recorded, and that the first license plate information is acquired and matched to the second license plate information if within a predetermined period of time. As currently recited, it is unclear how information that is acquired but not recorded can matched to other information. 
Upon reviewing Applicant’s specification, it appears that the predetermined time period relates to a circumstance where the information is acquired and recorded, and then a subsequent acquisition fails to record. As long as the comparison is within a predetermined period from the first acquisition that was recorded, the same vehicle determination can be made. This is shown in paragraphs 0039 and 0045 of Applicant’s originally filed specification. However, the plain language of the claim is unclear as to whether this is a subsequent acquisition that fails to record or whether the information is acquired and not recorded, and then the supposition of a match is 
Claim amendments to distinguish a first and second acquisition of both the first and second license plate information, in which the second acquisition fails and the comparison is made to the first acquisition, would help to clarify the claim language. Alternatively, claim amendments which further define a distinction between acquisition and recording, or which remove the “matched to” language, may help to resolve the indefiniteness. Examiner is willing to conduct an interview to discuss proposed amendments. 
For the purposes of examination, this is being interpreted as the first information was acquired but not recorded, and if the acquisition was within the predetermined time from the acquisition of the second information, the same vehicle information is made, and vice versa. Using this interpretation, there is no currently identified prior art which discloses a system in which missed license plate identification is rectified with transponder identification so long as the acquisition was made within a predetermined period of time. However, amendments to overcome this rejection may result in identification of additional prior art. 
Claim 3 has the same recitation of information that is not recorded being used in a partial license comparison, and suffers from the same defects as claim 2. Claim 4 depends from claim 2 and inherits the defects of its parent claim. Accordingly, claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2002/0140577 to Kavner (“Kavner”).
Claims 1, 6, and 7
Kavner discloses the following elements:
A same vehicle detection device comprising: ([0024] transponder and license plate information is used to identify a vehicle)
a first license plate information acquisition unit configured to acquire first license plate information of a vehicle running on a lane, based on onboard unit information acquired through wireless communication with an onboard unit installed in the vehicle, and store the first license plate information in a first recording unit; ([0033] in-vehicle transponder is read when vehicle is detected; [0039] transponder information is stored in transponder memory; [0045] plate correlation processors may save data to accelerate matching process; [0038] transponder information can be used to chain trips within the system; )
a second license plate information acquisition unit configured to acquire second license plate information of the vehicle that is read in, based on an image captured by a camera configured to shoot a predetermined region including a license plate of the vehicle, defined on the lane, and store the second license plate information in a second recording unit; ([0033] image of license plate is captured when transponder verification is required; [0044] image information is stored on image server; [0042] cameras are positioned to capture an image of front and rear of the vehicle for license plate verification)
and a same vehicle determination unit configured to determine whether the first license plate information stored in the first recording unit and the second license plate information stored in the second recording unit relate to the same vehicle, the same vehicle determination unit being configured to, ([0053] captured license plate information is used to verify that the transponder is in the vehicle to which it is registered)
in a case that the first license plate information is acquired, and the second license plate information matched with the first license plate information is recorded in the second recording unit, determine that the first license plate information and the second license plate information relate to the same vehicle, and  ([0053] captured license plate information is used to verify that the transponder is in the vehicle to which it is registered; [0044] image information is stored on image server)
in a case that the second license plate information is acquired, and the first license plate information matched with the second license plate information is recorded in the first recording unit, determine that the first license plate information and the second license plate information relate to the same vehicle. ([0053] captured license plate information is used to verify that the transponder is in 
The final two limitations, as currently recited, are disclosed by Kavner. Incorporation of temporal elements or some other relationship between the two limitations may help to overcome the rejection. 
Claim 5
Kavner discloses the elements of claim 1, above. Kavner also discloses:
a wireless communication device configured to perform wireless communication with an onboard unit installed in a vehicle running on a lane; ([0041] transponder vehicle information is retrieved using wireless transmission; [0028] system is installed over roadway)
a license plate reader configured to read license plate information of the vehicle, based on an image captured by a camera configured to shoot a predetermined region including a license plate of the vehicle, defined on the lane; ([0033] image of license plate is captured when transponder verification is required; [0044] image information is stored on image server; [0042] cameras are positioned to capture an image of front and rear of the vehicle for license plate verification; [0028] system is installed over roadway)
the same vehicle detection device according to claim 1; (see claim 1, above)
and a charging device configured to charge the vehicle, based on at least one of onboard unit information of the onboard unit, acquired via the wireless communication device and license plate information of the vehicle that is read by the license plate reader. ([0030] system includes a toll collector; [0032] system bills 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2011/0288909 to Hedley et. al. Hedley discloses that the information used to identify a vehicle can be tiered by confidence level, may include license plate and sensor data, and using prior successful identifications to identify a vehicle in the event of a read error. See at least [0038], [0050], [0131]-[0135], [0154], and figs. 7-9. Hedley also discloses using near match, e.g. partial, license plate information to identify a vehicle in paragraph [0155]. Hedley also discloses identifying an irregular vehicle based on no possible match being made in paragraph [0162].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Examiner, Art Unit 3628